Name: COMMISSION REGULATION (EC) No 1232/95 of 31 May 1995 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  plant product
 Date Published: nan

 1 . 6 . 95 | EN I No L 121 / 17Official Journal of the European Communities COMMISSION REGULATION (EC) No 1232/95 of 31 May 1995 altering the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden , and in particular Article 13(4) thereof, Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EC) No 1 134/95 (2), as amended by Regulation (EC) No 1148/95 0 ; Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered ; Whereas the corrective amount must be fixed according to the same procedure as the refund ; whereas it may be altered in the period between fixings ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 1 50/95 (5), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (% as last amended by Regula ­ tion (EC) No 1 053/95 O, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 1 ( 1 ), points (a), (b) and (c) of Regulation (EEC) No 1766/92 which is applicable to the export refunds fixed in advance in respect of the products referred to, except for malt, is hereby altered to the amounts set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 112, 19 . 5. 1995, p. 28 . 0 OJ No L 114, 20. 5. 1995, p. 26. 4 OJ No L 387, 31 . 12. 1992, p. 1 . V) OJ No L 22, 31 . 1 . 1995, p. 1 . ( «) OJ No L 108 , 1 . 5 . 1993, p . 106. 0 OJ No L 107, 12. 5. 1995, p . 4 . No L 121 / 18 EN Official Journal of the European Communities 1 . 6 . 95 ANNEX to the Commission Regulation of 31 May 1995 altering the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 6th period 12 0709 90 60 000         0712 90 19 000  _______ 1001 10 00 200  ________ 1001 10 00 400  _______ 1001 90 91 000         1001 90 99 000 01 0 0 0 0 0   1002 00 00 000 01 0 0 0 0 0   1003 00 10 000  _______ 1003 00 90 000 01 00000   1004 00 00 200  ____ ___ 1004 00 00 400 01 00000   1005 10 90 000  _______ 1005 90 00 000  _______ 1007 00 90 000  _______ 1008 20 00 000  _______ 110100 11000         1101 00 15 100 01 0 - 35,00 - 35,00 - 35,00 - 35,00   1101 00 15 130 01 0 - 35,00 - 35,00 - 35,00 - 35,00   110100 15 150 01 0 - 35,00 - 35,00 - 35,00 - 35,00   110100 15 170 01 0 - 35,00 - 35,00 - 35,00 - 35,00   110100 15 180 01 0 - 35,00 - 35,00 - 35,00 - 35,00   110100 15 190  _______ 1101 00 90 000         1102 10 00 500 01 0 - 35,00 - 35,00 - 35,00 - 35,00   1102 10 00 700         1102 10 00 900         1103 11 10 200 01 0 0 0 0 0   1103 11 10 400 01 0 0 0 0 0   1103 11 10 900         1103 11 90 200 01 0 0 0 0 0   1103 11 90 800         (') The destinations are identified as follows : 01 all third countries. NB : The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7. 1992, p. 20).